Citation Nr: 1104220	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  09-07 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the character of the appellant's discharge from service 
for the period from February 1966 to March 1970 is a bar to the 
award of VA benefits.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel






INTRODUCTION

The appellant served on active duty from February 1966 to March 
1970.  During this service, he was absent without leave (AWOL) 
for 2 days in June 1966, 2 days in November 1968, and from 
November 30, 1968 to December 9, 1969.  He requested discharge 
from active duty in lieu of court martial.  

This matter is on appeal from an August 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  Jurisdiction of the appeal is currently with 
the RO in St. Louis, Missouri.


FINDINGS OF FACT

1.  The appellant's discharge for the period of service from 
February 1966 to August 1968 was conditional and the 
characterization of such discharge is not binding.

2.  The appellant served on active duty from February 1966 to 
February 1970, but received an "under conditions other than 
honorable" discharge upon his separation from service for the 
"good of the service" in lieu of a trial by general court-
martial, due to a period of absence without leave (AWOL) for 374 
days; his period of AWOL was not minor and constitute willful and 
persistent misconduct.

3.  The appellant was not insane during the time he was AWOL.


CONCLUSION OF LAW

The character of the appellant's discharge from service for the 
period from February 1966 to March 1970 is a bar to the award of 
VA benefits.  38 U.S.C.A. § 5303 (West 2002); 38 C.F.R. §§ 
3.1(d), 3.12 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The RO provided the appellant pre-adjudication notice by letter 
dated in July 2003.  The U.S. Court of Appeals for Veterans 
Claims (Court) addressed the adequacy of VCAA notice in cases 
concerning the character of discharge in Dennis v. Nicholson, 21 
Vet. App. 18 (2007).  The Board finds that the appellant received 
adequate VCAA notice by the July 2003 notice letter from the RO 
prior to the RO's initial decision regarding the character of the 
appellant's discharge in August 2004.  The notice letter made 
clear that VA was adjudicating the appellant's status as a 
veteran prior to discussing the merits of any claims.  The 
appellant was provided a copy of the regulation regarding 
character of discharge (38 C.F.R. § 3.12).  The appellant was 
told that he would be eligible for VA benefits if VA found that 
his service was not dishonorable.  The appellant was also told to 
provide information and evidence with respect to the events that 
led to his discharge and to state why he thought his service was 
honorable.  Most importantly, the appellant and his 
representative have shown actual knowledge of the issue before 
the Board by submitting personal statements in June 2008 that 
reference the relevant issues and regulations in this case.  See 
Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008) ("Actual 
knowledge is established by statements or actions by the claimant 
or the claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim").

As for the duty to assist, the RO has secured the appellant's 
service treatment records and service personnel records.  The 
appellant has submitted personal statements.  The RO also 
provided the appellant with appropriate forms to request that the 
Service Department Discharge Review Board change the character of 
his discharge and to apply for a correction of his military 
records through the Service Department Board for Correction of 
Military Records.  VA has substantially complied with the notice 
and assistance requirements and the Veteran is not prejudiced by 
a decision on the claim at this time.

In this regard, the Board notes that the Veteran requested that 
he be provided a copy of his original DD Form-214 as well as 
copies of his service personnel records.  It is not clear as to 
whether the RO complied with the request.  However, when he filed 
his notice of disagreement in March 2005, the Veteran submitted 
copies of his DD Form-214 and pertinent records from his service 
personnel records.  Thus, whether he received the requested 
records from VA or through the service department directly, the 
fact remains that the Veteran received copies of his DD Form-214 
and service personnel records.

Entitlement to VA Benefits

Before VA may consider the merits of whether a claimant may be 
entitled to service-connected benefits, the claimant must first 
establish that he or she has attained the status of veteran.  
Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  For VA purposes, 
the term "veteran" is defined as a person who served in the 
active military, naval or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  38 
U.S.C.A. § 101(2) (2010).  Additionally, a discharge issued under 
honorable conditions is binding on VA.  38 C.F.R. § 3.12(a).

While the statute requires that a claimant's discharge be "under 
conditions other than dishonorable," VA regulations additionally 
clarify the nature of a claimant's discharge and how it may 
affect eligibility for benefits.  Specifically, there are two 
types of character of discharge bars to establishing eligibility 
for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) 
and 38 C.F.R. § 3.12(c); and regulatory bars listed in 38 C.F.R. 
§ 3.12(d).

Regarding statutory bars, 38 C.F.R. § 3.12(b) sets out conditions 
under which discharge or release from service constitutes a bar 
to the payment of pension or compensation benefits.  As relevant 
here, such conditions of discharge include where the claimant (1) 
was discharged a conscientious objector, (2) was discharged via 
court martial, (3) resigned as an officer for the good of the 
service, (4) was discharged as a deserter, or (5) was discharged 
under other than honorable conditions resulting from being AWOL 
for a period of at least 180 days.  However, such benefits will 
not be barred if it is found that the person was insane at the 
time of committing the offense causing such discharge or release 
or unless otherwise specifically provided in law and regulation.  
38 U.S.C.A. § 5303(b). 

Additionally, 38 C.F.R. § 3.12(d) also establishes that 
discharges under certain circumstances will be considered "under 
dishonorable conditions," and serve as regulatory bars to 
benefits.  As relevant here, such circumstances include (1) 
acceptance of an undesirable discharge to escape trial by general 
court martial, (2) mutiny or spying, (3) an offense involving 
moral turpitude to include, generally, conviction of a felony, or 
(4) willful and persistent misconduct. 

In this case, the appellant's service personnel records reflect 
that he enlisted into the Army on February 23, 1966 for a period 
of three years.  This period of service is most notable for his 
service in the Republic of Vietnam from June 1967 to May 1968, 
where he received the Purple Heart Medal for injuries incurred 
while engaged with the enemy.  

On August 29, 1968, the appellant signed a new 3-year 
reenlistment based on the apparent guarantee of promotion from E-
3 to E-4.  As such, his new end of obligated service was now 
moved to August 29, 1971.  Although he served only 2 years and 6 
months of his original enlistment, he was issued a DD-214 for 
that service, which indicated an honorable discharge.  

Shortly after his reenlistment, however, the appellant went AWOL 
in November 1968 (for which he was reduced in rate to E-3 via 
nonjudicial punishment).  He was again AWOL from November 30, 
1968 to December 9, 1969, where he was apprehended in Detroit, 
Michigan.  With a court martial impending, the appellant 
submitted a request for a discharge in lieu of court martial on 
February 20, 1970.  According to his second Form DD-214, he was 
discharged "under conditions other than honorable" on March 28, 
1970.  

The Board first considers whether the character of the 
appellant's discharge on March 28, 1970 bars entitlement to VA 
benefits.  As an initial matter, none of the statutory bars to 
entitlement apply.  Specifically, the evidence does not indicate 
that the appellant was a conscientious objector.  Moreover, while 
the Appellant was AWOL for a considerable period of time, his DD-
214 does not reflect that he was discharged due to his status as 
a deserter or due to his AWOL status, per se.  Finally, the 
record does not indicate that he was ever court martialed, even 
though he was expected to be had he not requested discharge.

However, the circumstances of the appellant's discharge render 
him ineligible for benefits under 38 C.F.R. § 3.12(d).  
Specifically, 38 C.F.R. § 3.12(d)(1) explicitly lists acceptance 
of an undesirable discharge to escape trial by general court 
martial as a bar to VA benefits.  The evidence indicates that 
this was precisely what occurred in this case.  Indeed, when the 
appellant requested this discharge in 1970, his request form 
specifically noted his understanding that such a discharge may 
disqualify him for VA benefits.  Therefore, the appellant is not 
entitled to VA benefits based on the character of his discharge.  

In the alternative, appellant has also argued that, even if the 
nature of his discharge in March 1970 renders him ineligible for 
VA benefits, he should nevertheless be eligible for benefits 
related to his service from his first enlistment from February 
1966 to August 1968.  In support of his argument, he notes his 
service in Vietnam during this time, as well as his first DD-214, 
which lists the character of discharge as "honorable."

As noted above, a discharge issued under honorable conditions is 
binding on VA.  38 C.F.R. § 3.12(a).  However, due to the 
circumstances of his reenlistment in 1968, he is also not 
eligible for VA benefits for the period from February 1966 to 
August 1968.  

Specifically, a discharge for the purposes of reenlisting is only 
a conditional discharge if, as relevant to service in the Vietnam 
era, the service member reenlisted prior to the date he or she 
was eligible for discharge under the point or length of service 
system, or under any other criteria in effect.  See 38 C.F.R. § 
3.13(a); see also 38 U.S.C.A. § 101(18).  Rather, the relevant 
period of service extends back to the initial enlistment until 
the end of service for which there is an unconditional discharge.  
Thus, entitlement will be determined by the character of the 
final termination of such period of service.  See 38 C.F.R. § 
3.13(b).

However, despite the fact that no unconditional discharge may 
have been issued, a person shall be considered to have been 
unconditionally discharged or released from active military, 
naval, or air service when (1) the person served in the active 
military, naval, or air service for the period of time the person 
was obligated to serve at the time of entry into service; (2) the 
person was not discharged or released from such period at the 
time of completing that period of obligation due to an 
intervening enlistment or reenlistment; and (3) the person would 
have been eligible for a discharge or release under conditions 
other than dishonorable at that time except for the intervening 
enlistment or reenlistment.  See 38 C.F.R. § 3.13(c).

In this case, when the appellant reenlisted on August 29, 1968, 
he still had almost six months of obligated service on his 
initial enlistment.  Therefore, under 38 C.F.R. § 3.13(a), the 
discharge listed on his first DD-214 of "honorable" was 
conditional upon his continued honorable service until the final 
termination of his period of service.  

Moreover, the evidence does not indicate that the appellant 
should be considered unconditionally discharged under 38 C.F.R. § 
3.13(c).  As was mentioned above, the initial date for the end of 
his obligated service was February 22, 1969.  At that time, the 
appellant was AWOL and would continue to be for another seven 
months.  Thus, he would not have been eligible for discharge or 
release at that time.  Indeed, as he was AWOL, he was not even on 
active duty at that point.  

While it is argued that in retrospect the appellant's behavior 
could be explained by symptoms of posttraumatic stress disorder 
(PTSD) (see personal statement dated June 2008), there is no 
evidence of an impaired state of mind at the time the appellant 
began his period of unauthorized absence to support the argument.  
He merely argues that he had felt mistreated by the Army by not 
being sent back to his unit in Vietnam, and that these feelings 
were compounded by the poor way he was treated at home.  He 
described a feeling of despair along with anger and confusion.  
However, a review of his service treatment and personnel records 
does not make any reference to any psychiatric complaints.  The 
records contain no explanation for his AWOL much less any 
findings remotely related to insanity.  The Board finds that the 
appellant's state of mind did not compel the period of 
unauthorized absence.

Moreover, the appellant does not argue and the record does not 
suggest that the bar to benefits should be overturned because the 
appellant was insane when he went AWOL.  38 U.S.C.A. § 5303(b); 
38 C.F.R. § 3.12(b).  While the appellant has been treated for 
PTSD and depression after service, there is no evidence that the 
appellant was insane at the time he went AWOL, and symptoms of 
PTSD, if present, do not equate to insanity.

Accordingly, the appellant's period of service from February 1966 
to March 1970 constitutes one period of service, and entitlement 
to benefits will be determined by the character of the 
termination of service in March 1970.  Moreover, for the reasons 
described above, the Board determines that he is ineligible for 
benefits based on the circumstances of his March 1970 discharge.  

The Board is cognizant of the appellant's statements regarding 
his experiences upon returning from his service in Vietnam.  The 
nature of his service, which includes receipt of the Purple Heart 
Medal, also bears recognition.  Nevertheless, much of his 
argument is one that is couched in equity, namely that it is 
unfair to deny benefits for decisions he made when he was much 
younger.  However, it should be pointed out that he reenlisted 
after his return from Vietnam and, in any event, the Board is 
bound by the law and is without authority to grant benefits on an 
equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); see 
also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  As a result, 
the character of the appellant's discharge is a bar to benefits, 
and the appeal is denied.  


ORDER

The character of the appellant's discharge from service for the 
period from February 1966 to March 1970 is a bar to the award of 
VA benefits.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


